El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
En pleito seguido por el Banco de San Germán contra De-metrio Irizarry Basora, a instancia del demandante la Corte Municipal de San Germán decretó, exigiendo fianza, el asegura-miento de bienes del demandado. El secretario de la corte libró mandamiento al marshal para que practicara el embargo y habiendo sido trabado en bienes inmuebles lo comunicó al Registrador de la Propiedad de San Germán para que lo anotara, lo que éste hizo pero consignando el defecto subsa-*190nable de “no haberse insertado en el mandamiento ni acompa-ñarse por separado el documento o documentos que motiva-ron dicha anotación,” El Banco de San Germán entiende que no existe tal defecto subsanable e interpuso este recurso gubernativo con el fin de que hagamos esa declaración.
Dispone el artículo 72 de la Ley Hipotecaria que las anota-ciones preventivas que deban su origen a procedimiento de embargo o secuestro expresarán la causa que haya dado lugar a ellas, y el importe de la obligación que las hubiere origi-nado ; y dice el primer párrafo del artículo 97 de su reglamento que “Toda anotación preventiva que no pueda hacerse sino por providencia judicial, se verificará en virtud de la presenta-ción en el registro de mandamiento del juez o tribunal, en el que se insertará literalmente el particular de la providencia en que se haya dictado, su fecha y el documento o documentos que hayan motivado dicha anotación.”
De acuerdo con esos preceptos debe presentarse en el re-gistro el documento o documentos en que conste la causa que ha originado la orden de embargo y cuando, como en el caso presente, el embargo se decrete previa la prestación de una fianza, de acuerdo con la ley de aseguramiento de sentencias, porque la obligación que va a garantizar no consta en docu-mento auténtico, entonces deberá presentarse en el registró-la demanda por ser ésta el documento en que consta la causa que motiva la orden de embargo. Así lo hemos resuelto en el caso de Luce & Co., S. en C., v. Registrador de Guayama, 28 D. P. R. 968.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Hutchison y Franco Soto.